ROVIRA, J.,
would grant as to the following issues:
Whether a plaintiff in a civil service position can claim a “property interest” arising out of civil service regulations concerning job promotion.
Whether a claim for discrimination in employment under 42 U.S.C. § 1983 can withstand a motion for summary judgment when the plaintiff submits no evidence of intentional discrimination.
Whether a plaintiff can resist a properly supported motion for summary judgment on the issue of municipal immunity under § 1983, when the plaintiff fails to submit any facts showing the authority of the individual defendants to enunciate policy in the area in question.